Citation Nr: 1643725	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-00 556	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.  

2.  Entitlement to service connection for skin disability, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.  

3.  Entitlement to service connection for androgenic alopecia to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.  

5.  Entitlement to service connection for respiratory disability, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to November 1991, including service in the Southwest Asia Theater of Operations from September 1990 to April 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The jurisdiction of the case is with the Fargo, North Dakota, RO.

In November 2011, the Veteran testified at a local hearing before a Decision Review Officer.  In April 2012, the Veteran testified before the undersigned Veterans Law Judge.  The transcripts of the hearings are associated with the claims folder.  

In June 2012, the Board remanded the Veteran's case for additional development, to include the issues for entitlement to service connection for neurological symptoms with muscle pain, service connection for headaches, and service connection for chronic fatigue.  An August 2012 VA medical examiner opined that the Veteran had a diagnosis of chronic fatigue syndrome, which included symptoms of fatigue, muscle aches, headaches, joint pain, neurological symptoms, and sleep disturbance.  A January 2013 rating decision granted entitlement to service connection for chronic fatigue syndrome, to include claimed headaches and neurological symptoms with muscle pain, and assigned an initial 60 percent rating effective December 29, 2008.  The Board finds that the award of service connection for chronic fatigue syndrome was a complete grant of the benefits sought concerning the fatigue, headaches, and neurological symptoms with muscle pain.  See 38 C.F.R. § 4.88a (2015).  Therefore, the claims for service connection for headaches, fatigue, and neurological symptoms with muscle pain are no longer in appellate status as they are manifestations of the now service-connected chronic fatigue syndrome.  

In addition, the Veteran indicated that his claimed disabilities are either part of an undiagnosed illness or medically unexplained chronic multisymptom illness or otherwise related to active service.  However, the Veteran's statements also raise a claim for secondary service connection.  As noted above, the Veteran is now service connected for chronic fatigue syndrome, which is considered a medically unexplained chronic multisymptom illness.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record).  Accordingly, the Board recharacterized the issues as shown on the title page.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The January 2013 Supplemental Statement of the Case indicated electronic review of VA medical treatment records to the date of January 2013.  The claims folder contains VA medical treatment records most recently dated in November 2011 and it appears that VA treatment records were last requested in March 2012.  VA treatment records, even if not in the claims folder, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  38 U.S.C.A. § 5103A (b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992). The case must be remanded to ensure that the VA medical treatment records are associated with the claims folder.  

In addition, as the Board finds that claims for secondary service connection have been raised, addendum medical opinions must be obtained concerning whether the claimed disabilities were proximately due to or aggravated by the service-connected chronic fatigue syndrome.  38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA notice letter with respect to secondary service connection.  

2.  Request all VA medical treatment records for the Veteran dated from November 2011 to the present.  All attempts to obtain these records must be documented in the claims file.

3.  Return the claims folder to the August 2012 VA examiner or another suitably qualified examiner to provide an opinion regarding the nature and etiology of sleep apnea, skin disability, androgenic alopecia, GERD, and respiratory disability.  The claims folder must be made available to the examiner and the examiner must indicate that a review was completed.  Following review of the claims folder, the examiner must address the following:

a.  Is it at least as likely as not (50 percent probability or greater) that sleep apnea was proximately due to or aggravated by the service-connected chronic fatigue syndrome?
b.  Is it at least as likely as not (50 percent probability or greater) that any skin disability was proximately due to or aggravated by the service-connected chronic fatigue syndrome?

c.  Is it at least as likely as not (50 percent probability or greater) that androgenic alopecia was proximately due to or aggravated by the service-connected chronic fatigue syndrome?

d.  Is it at least as likely as not (50 percent probability or greater) that GERD was proximately due to or aggravated by the service-connected chronic fatigue syndrome?

e.  Is it at least as likely as not (50 percent probability or greater) that any respiratory disability was proximately due to or aggravated by the service-connected chronic fatigue syndrome?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale must be provided for all opinions reached.

4.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




